NOTE AND WARRANT PURCHASE AGREEMENT THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”), dated as of September 15, 2009, is entered into by and between AMDL, Inc., a Delaware corporation (the “Company”), with its principal executive office at 2492 Walnut Ave., Suite 100, Tustin, California 92780, and St. George Investments, LLC, an Illinois limited liability company (the “Investor”), with its principal executive office at 303 East Wacker Drive, Suite 311, Chicago, Illinois 60601. A.The Company has duly authorized the sale and issuance to the Investor of a convertible promissory note in the principal amount of Five Hundred Fifty-Five Thousand Five Hundred Fifty-Five and 56/100 Dollars ($555,555.56) in the form attached hereto as Exhibit
